                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA


 GAIL WATERBURY,

                        Plaintiff,                        Case No. 3:18-cv-00185-RRB

         vs.
                                                             ORDER OF REMAND
 NANCY A. BERRYHILL, Deputy
 Commissioner of Social Security for
 Operations,

                        Defendant.




                Plaintiff, Gail Waterbury, filed applications for Disability Insurance Benefits

and Supplemental Security Income. These applications were denied on September 14,

2017. On January 12, 2018, Plaintiff, who was pro se, requested a hearing before an

administrative law judge (“ALJ”). This request was untimely. 1 A handwritten statement

from Plaintiff dated January 10, 2018, indicated that, due to severe depression and pain,

she had difficulty keeping up with appointments and deadlines. 2 Another undated letter

indicated mental and physical health problems that prevent her from remembering


        1
            See Docket 1. A request for hearing must be filed within 60 days of the date the claimant
receives notice of the previous determination. 20 C.F.R. §§ 404.933(b)(1), 416.1433(b)(1).
Accordingly, Plaintiff’s request for a hearing should have been filed by November 13, 2017. She
filed it about 8 weeks late.
          2
            Docket 1-1 at 8.



            Case 3:18-cv-00185-RRB Document 19 Filed 03/13/19 Page 1 of 4
deadlines, “or even what day it is.” 3 ALJ LaCara dismissed Plaintiff’s request for a hearing

as untimely. 4 Plaintiff wrote another letter dated March 30, 2018, wherein she complained

about the dismissal, noted that she was unrepresented, and again explained her physical

and mental issues. She also expressed confusion over the process, and included additional

medical records. 5

                 The Appeals Council denied Plaintiff’s request for review and the Complaint

was timely filed in this Court. 6 Plaintiff seeks an order requiring the ALJ to hold a hearing. 7

Defendant filed a Motion to Dismiss for failure to exhaust administrative remedies. 8

Defendant’s Motion to Dismiss was denied, and Defendant was directed to show cause

why this matter should not be remanded for further review by the ALJ. 9 Defendant has

filed a response, agreeing that this matter should be remanded for further review by the

ALJ to evaluate whether “demonstrated good cause under 20 C.F.R. 416.1411(a)(2019),

for her untimely filing of the request for a hearing.” 10

                 On remand, the ALJ is reminded as follows. “It has always been SSA

policy that failure to meet the time limits for requesting review is not automatic grounds

for dismissing the appeal and that proper consideration will be given to a claimant who

presents evidence that mental incapacity may have prevented him or her from



         3
             Docket 1-1 at 9.
         4
             Docket 1-1 at 5.
         5
             Docket 1-1 at 1–4.
         6
             Docket 1.
         7
             Id.
         8
             Docket 15.
         9
             Docket 17.
        10
             Docket 18.

Waterbury v. Berryhill                                                 Case No. 3:18-cv-00185-RRB
Order of Remand                                                                             Page 2
             Case 3:18-cv-00185-RRB Document 19 Filed 03/13/19 Page 2 of 4
understanding the review process.” 11 The ALJ must resolve any reasonable doubt in

favor of the claimant, and the “decision as to what constitutes mental incapacity must be

based on all the pertinent facts in a particular case.” 12

                 The relevant Regulation states, in part:

                       In determining whether you have shown that you have
                 good cause for missing a deadline to request review we
                 consider—

                        (1) What circumstances kept you from making the
                 request on time;

                         (2) Whether our action misled you;

                         (3) Whether you did not understand the requirements of
                 the Act resulting from amendments to the Act, other
                 legislation, or court decisions; and

                          (4) Whether you had any physical, mental, educational,
                 or linguistic limitations (including any lack of facility with the
                 English language) which prevented you from filing a timely
                 request or from understanding or knowing about the need to
                 file a timely request for review. 13

                 The facts of this case are virtually identical to the facts of Dexter v. Colvin. 14

Where an individual provides potentially valid reasons that may constitute good cause in

explaining her delay, in accordance with the Regulations, the ALJ is required to provide

some explanation why these reasons are being rejected. 15 “If a claimant provides a facially

legitimate reason that constitutes ‘good cause’ under the Commissioner’s regulations, then


        11
             Social Security Ruling 91-5p.
        12
             Id. (emphasis added).
        13
             20 C.F.R. § 416.1411(a)(2019).
        14
             731 F.3d 977 (9th Cir. 2013).
        15
             See Dexter, 731 F.3d at 981.

Waterbury v. Berryhill                                                    Case No. 3:18-cv-00185-RRB
Order of Remand                                                                                Page 3
             Case 3:18-cv-00185-RRB Document 19 Filed 03/13/19 Page 3 of 4
due process requires that the ALJ address it.” 16 Moreover, relying on SSR 91–5p, the Ninth

Circuit has held: “If it is determined, applying the proper criteria, that the claimant lacked

the mental capacity to understand the procedures for requesting review, time limits are

tolled ‘regardless of how much time has passed since the prior administrative action.’” 17

In this case, the ALJ did not provide any explanation for her conclusion that Plaintiff had

not shown good cause for her untimely request for a hearing.

                 For the reasons set forth above, this matter is remanded for further review by

the ALJ to evaluate whether Plaintiff demonstrated good cause for her untimely filing of

the request for a hearing. “[A] finding of good cause [to extend the time for review] will

result either in a determination or decision that is subject to further administrative or

judicial review of the claim, or a dismissal (for reasons other than late filing) of the request

for review, as appropriate.” 18

                 IT IS SO ORDERED this 13th day of March, 2019, at Anchorage, Alaska.


                                                              /s/ Ralph R. Beistline
                                                            RALPH R. BEISTLINE
                                                       Senior United States District Judge




        16
          Dexter, 731 F.3d at 981–82.
        17
          Udd v. Massanari, 245 F.3d 1096, 1099–100 (9th Cir. 2001), as amended on denial of
reh’g (May 3, 2001) (granting the reopening of a prior determination 18 years after dismissal).
       18
          Id.

Waterbury v. Berryhill                                                 Case No. 3:18-cv-00185-RRB
Order of Remand                                                                             Page 4
             Case 3:18-cv-00185-RRB Document 19 Filed 03/13/19 Page 4 of 4
